Citation Nr: 1132182	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU) prior to April 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1973 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased evaluation for diabetes mellitus.

The Veteran additionally initiated an appeal of a March 2009 rating decision with respect to five additional issues, and a statement of the case and a supplemental statement of the case were issued in May and June 2010, respectively.  However, the Veteran failed to timely perfect his appeals; those matters are not before the Board.

In March 2010, the Veteran had a hearing before a Decision Review Officer.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcript of both hearings are associated with the claim folder. 

In December 2010, the RO granted TDIU effective April 15, 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Shortly after his increased rating claim was received by the RO, the Veteran submitted a statement in October 2007 indicating that he has employment problems.  Thus, the Board finds that a claim for a TDIU was raised by the evidence of record at the time of the Veteran's increased rating claim was received and is currently before the Board on appeal as part and parcel of his claim for increased evaluation; the issue is characterized to reflect that TDIU is already in effect from April 15, 2010 forward.

The issue of entitlement of TDIU prior to April 15, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected diabetes mellitus requires insulin and a restricted diet, but is not manifested by the need for regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for increased evaluation, notice regarding the need to show the impact of the service connected disability on daily and occupational functioning, as well as general worsening, is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

An April 2006 letter apprised the Veteran that to establish entitlement to an increased rating he must offer proof that this service-connected disability had worsened.  The April 2006 letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  A June 2008 post-adjudication letter complied with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  While this notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in several supplemental statements of the case, the most recent being March 2011.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs) and VA treatment records; afforded the Veteran physical examinations; and provided the Veteran the opportunity to give testimony before the Board.  The Veteran has submitted private treatment records.  All known and available records relevant to the issue on appeal have been obtained and associated with the claim file.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran contends that his diabetes mellitus is worse than currently evaluated.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The RO granted service connection for diabetes mellitus in November 2004 and  assigned a 20 percent evaluation, effective January 30, 2004.  In August 2006, the RO continued the 20 percent evaluation.  The Veteran's diabetes has been rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.   Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

The Veteran is service connected for peripheral neuropathy of the bilateral upper and lower extremities for which he is separately rated in accordance with Note (1) of Diagnostic Code 7913, which provides that compensable complications of diabetes are to be evaluated separately unless used to support a 100 percent rating.

The medical evidence of record clearly establishes that the Veteran takes daily insulin and is on a restricted diet, which is consistent with his 20 percent evaluation.  Control of his blood sugars is not optimal, and his medications have been repeatedly adjusted in an attempt to gain better control.  However, there is no indication in the record that the Veteran has had a physician or other health care provider state that his diabetes requires regulation of his activities.  Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  The record indicates that the Veteran's difficulties are associated with weight gain and poor diet control.  Treating doctors have in fact encouraged the Veteran to get more exercise in order to lose weight.  The Veteran has reported difficulty with exercise due to foot pain associated with his service-connected peripheral neuropathy of the lower extremities.  However, no doctor has directed the Veteran to regulate or restrict his activity level as part of his blood sugar control regimen.  In fact, VA providers have acknowledged the Veteran's limited ability to exercise and have encouraged him to use a stationary bicycle or do water exercises.  Moreover, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  Finally, a careful review of the voluminous medical records does not show that the Veteran visits a diabetic care provider twice a month.  In fact, he testified in March 2010 that he sees a high risk doctor every two months, and his primary care provider every month.

In short, the evidence does not support an increased, 40 percent, evaluation for the disability.  The evidence more nearly approximates the criteria for a 20 percent evaluation.

At no time during the pendency of this claim has the Veteran's service-connected diabetes mellitus been more or less disabling than as currently rated.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation in excess of 20 percent is not warranted.

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his service-connected diabetes mellitus, and there is no evidence of marked interference with employment solely due to his diabetes.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.


REMAND

Unfortunately, further remand is required for compliance with VA's duty to assist the Veteran in substantiating his TDIU claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a December 2010 rating decision, the RO awarded TDIU effective April 15, 2010; the assigned effective date reflects the date of a diabetes examination wherein the examiner opined that the Veteran was rendered unemployable due to his service connected disabilities.  The claim had, properly, been inferred by the RO based on the pending appeal for increased evaluation and evidence of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The consideration of TDIU was, therefore, an appellate issue connected to the ongoing appeal for increased evaluation for diabetes decided above.

The December 2010 grant of entitlement to TDIU from April 15, 2010, was not a full grant of the benefit sought on appeal.  The Veteran has throughout his appeal discussed the impact of his service connected disabilities, particularly diabetes and its complications, on employment.  This includes the period prior to April 2010.  As the veteran continued to discuss unemployability at the May 2011 Board hearing, his intent to continue his appeal with regard to the period prior to April 15, 2010, is manifest.

The December 2010 rating decision failed to consider whether factual entitlement to TDIU was established prior to the VA examiner's utterance of his opinion on the matter.  Entitlement to TDIU is a factual, legal determination, not a medical one.  While the doctor's opinion is evidence relevant to the question on appeal, it is not determinative.  In order to ensure that the Veteran has a full and fair opportunity to present any relevant evidence and argument, and to respond to any negative findings by VA, due process concerns require remand of the issue for adjudication.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to TDIU prior to April 15, 2010.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


